Filed 3/13/14 P. v. Lopez CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


THE PEOPLE,                                                          B247828

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. SA080638)
         v.

GEORGE ANDREW LOPEZ,

         Defendant and Appellant.




THE COURT:*

         A jury convicted appellant George Andrew Lopez of assault by means likely to
produce great bodily injury (Pen. Code, § 245, subd. (a)(4))1 and battery with serious
bodily injury (§ 243, subd. (d)). Appellant’s motion to reduce both counts to
misdemeanors was heard and denied without prejudice. The trial court sentenced
appellant to three years formal probation on the condition, inter alia, that appellant spend
180 days in county jail.
*
         BOREN, P. J ., CHAVEZ, J., FERNS, J.†

†     Judge of the Los Angeles Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.
1        All further references to statutes are to the Penal Code, unless stated otherwise.
                                         FACTS
       On April 19, 2012, appellant was working as the project manager of a large
renovation project at the Crowne Plaza Hotel in Los Angeles. Appellant supervised the
various subcontractors working on the project. Eduardo Troncoso Aguayo, a supervisor
for Precision Wallcoverings, was working with two members of his painting crew,
Ricardo Amaro and Daniel Carmelo Cucurullo, on the seventh floor of the hotel.
Appellant approached Amaro and yelled, “Where the fuck is Eduardo?” Amaro
responded that he did not know and appellant walked away.
       Shortly thereafter, Aguayo found appellant in one of the rooms being renovated
and asked appellant, “What’s going on?” Appellant responded, “What the fuck is going
on? It’s not ready. What should I do? You’re a fuckin’ asshole. This thing must be
ready right now. The painters are leaving, and the project need [sic] to be done.”
Aguayo became afraid and left the room. Appellant followed Aguayo into the hallway
and continued to swear at him. Appellant told Aguayo that he needed to speed up his
painting crew because they had fallen behind schedule. Aguayo told appellant to calm
down. He said, “If you have a problem, call the office” and turned around and walked
away from appellant. As Aguayo walked away, appellant kicked an empty box in his
direction. Aguayo turned to face appellant, dropped the caulking gun and putty knife he
was holding, and yelled, “What’s going on?” Appellant then ran towards Aguayo and hit
him on the left side of his face near his eye with a plastic and metal coffee mug. Aguayo
heard a crack and felt severe pain inside his head. The coffee spilled on Aguayo and
burned him. The plastic covering of the coffee mug was smashed and the metal liner was
a little crushed. Appellant and Aguayo began to wrestle with each other but members of
the painting crew separated them. Cucurullo testified that appellant approached Aguayo
after they had been separated and said, “I’m real sorry. I should never do that.”
       Ronald Martinez, was the emergency room physician assistant who treated
Aguayo at Queen of the Valley Hospital. When he was examined at the hospital, Aguayo
had acute left facial and head contusions, concussion syndrome, and an acute fracture of

                                             2
the orbital area of the left eye. Aguayo was released with instructions to seek additional
treatment for his eye and neck injuries. When he returned to the emergency room two
days later, he was suffering from various complaints including severe headache, pain in
his left eye, neck and shoulder, and buzzing in his left ear. At trial, Aguayo testified he
still suffered from his injuries and was receiving medical attention. He had not worked
since the incident.
       Appellant testified on his own behalf. Prior to the incident on April 19, 2012,
appellant had two encounters with Aguayo. Appellant was notified by the fire
department that Aguayo and other workers were parked in the fire lanes behind the hotel.
After the workers moved their vehicles, Aguayo re-parked his truck in the fire lane.
Appellant told Aguayo his truck would be towed if he did not move it. Aguayo complied
without any threat of violence by appellant. On another occasion, Aguayo and two men
from a crew installing vanities were engaged in a confrontation. Appellant resolved the
conflict without a fight.
       On April 19, 2012, appellant told Aguayo that the project was running two days
behind schedule because of Aguayo’s painting crew. Appellant was frustrated and swore
at Aguayo but did not threaten him with violence. Appellant asked Aguayo why the
painters were not finished and Aguayo told him to call the office. Appellant kicked a box
in frustration. The box did not strike Aguayo. Aguayo turned to face appellant and
dropped his tools. Aguayo threw up his hands and charged at appellant. Aguayo grabbed
appellant’s upper arms and pinned him against the wall. Appellant had a pre-existing
shoulder injury which was very painful. Appellant’s left hand was in his sweatshirt
pocket and he was unable to move it. Appellant instinctively swung his right hand in
which he was holding a coffee mug and hit Aguayo in the head. Aguayo released
appellant and some members of the painting crew broke up the fight. Appellant
apologized to Aguayo because he was the supervisor of the project and knew he should
have kept a “cool head.”



                                              3
       We appointed counsel to represent appellant on appeal. After examination of the
record, counsel filed an “Opening Brief” in which no issues were raised. On
October 29, 2013, we advised appellant that he had 30 days within which to personally
submit any contentions or issues which he wished us to consider. No response has been
received to date.
       We have examined the entire record and are satisfied that appellant’s attorney has
fully complied with his responsibilities and that no arguable issues exist. (People v.
Wende (1979) 25 Cal. 3d 436, 441.)
       The judgment is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                             4